               Case 4:20-cv-02180-JST Document 93 Filed 02/23/21 Page 1 of 4




 1   George M. Lee (SBN 172982)
     SEILER EPSTEIN LLP
 2   275 Battery Street, Suite 1600
     San Francisco, CA 94111
 3   Phone: (415) 979-0500
     Fax: (415) 979-0511
 4     Email: gml@seilerepstein.com
 5   Raymond M. DiGuiseppe (SBN 228457)
     THE DIGUISEPPE LAW FIRM, P.C.
 6   4320 Southport-Supply Road, Suite 300
     Southport, NC 28461
 7   Phone: (910) 713-8804
     Fax: (910) 672-7705
 8     Email: law.rmd@gmail.com
 9
     Attorneys for Plaintiffs
10
11   Matthew D. Zinn (SBN 214587)
     Andrew P. Miller (SBN 324093)
12   SHUTE, MIHALY & WEINBERGER LLP
     396 Hayes Street
13   San Francisco, California 94102
     Phone: (415) 552-7272
14   Fax: (415) 552-5816
       Email: zinn@smwlaw.com
15     Email: amiller@smwlaw.com

16   Attorneys for Defendants County of Alameda,
     Gregory J. Ahern, and Nicholas Moss1
17
18                                 UNITED STATES DISTRICT COURT
19                              DISTRICT OF NORTHERN CALIFORNIA

20   JANICE ALTMAN, et al.,                                Case No. 4:20-cv-02180-JST

21          Plaintiffs,                                    STIPULATION AND PROPOSED
                                                           SCHEDULING ORDER
22
     vs.
23
     COUNTY OF ALAMEDA, CALIFORNIA, et al.,
24
            Defendants.
25
26
27
     1
      Pursuant to Rule 25(d)(1) of the Federal Rules of Civil Procedure, the current Public Health Officer
28   for the County of Alameda has been automatically substituted as a defendant in place of his
     predecessor, Erica Pan. See Docket Entry No. 80.
                                                       1
                 STIPULATION AND PROPOSED SCHEDULING ORDER | CASE NO. 4:20-cv-02180-JST
               Case 4:20-cv-02180-JST Document 93 Filed 02/23/21 Page 2 of 4




 1          Pursuant to this Court’s order at the Pretrial Conference held on February 16, 2021, Hon. Jon
 2   S. Tigar presiding, plaintiffs Janice altman et al. (“Plaintiffs”) and defendants County of Alameda,
 3   Gregory J. Ahern, and Nicolas Moss (“Defendants”), by and through their respective counsel of
 4   record, hereby stipulate to and jointly propose the following pretrial and trial schedule for this Court’s
 5   approval, through the proposed order which follows below.
 6
 7                                                 DISCOVERY
 8          Fact/Percipient Witness Discovery Cutoff: The last day to conduct fact/percipient witness
 9   discovery, and the last day for the filing of any motions to compel related to fact/percipient witness
10   discovery, shall be August 31, 2021.
11          Expert Disclosure and Report: The parties shall exchange all expert witness disclosures and
12   reports required by FRCP 26(a)(2) by September 30, 2021 at 5:00 p.m.
13          Rebuttal Expert Reports: The parties shall exchange all rebuttal expert witness disclosures
14   and reports required by FRCP 26(a)(2)(D)(ii) by October 29, 2021 at 5:00 p.m.
15          If extensions of other modifications to this discovery schedule become necessary, the parties
16   shall meet and confer in an attempt to obtain a stipulation before asking the Court to modify these
17   discovery deadlines.
18
19                                           DISPOSITIVE MOTIONS
20          The parties anticipate that Defendants will file a motion for summary judgment and/or partial
21   summary judgment pursuant to FRCP 56 as to any of the Plaintiffs’ remaining claims against them.
22          Defendants’ motion and all supporting papers shall be filed and served on or before
23   November 30, 2021.
24          Plaintiffs’ opposition and all supporting opposition papers shall be filed and served no later
25   than 45 days after filing and service of the motion.
26          Defendants reply memorandum shall be filed and served no later than 20 days after filing and
27   service of the opposition.
28          If November 25 or December 25 falls during the time for preparation of the opposition and/or


                                                         2
                 STIPULATION AND PROPOSED SCHEDULING ORDER | CASE NO. 4:20-cv-02180-JST
                 Case 4:20-cv-02180-JST Document 93 Filed 02/23/21 Page 3 of 4




 1   reply memoranda, the time for filing and service of the relevant memorandum shall be extended by
 2   seven days.
 3            The parties request that the Court conduct a hearing on any dispositive motion filed pursuant
 4   to this schedule two weeks after the reply memordandum is filed and servedor on a date and time that
 5   suits the Court.
 6
 7                                     PRETRIAL CONFERENCE AND TRIAL
 8            The final pretrial conference shall be held on Friday, May 6, 2022, at 2:00 p.m. in Courtroom
 9   6, Second Floor, Oakland. All deadlines set forth in this Court’s STANDING ORDER FOR CIVIL BENCH
10   TRIALS shall apply.
11            A bench trial shall commence before this Court on Monday, May 23, 2022, at 8:30 a.m. in
12   Courtroom 6, Second Floor, Oakland. The parties anticipate that a bench trial will last between one
13   and three days.
14                                                      –¨–
15            The parties respectfully request that the Court approve of this stipulated schedule by entering
16   the proposed order set forth below.
17        Dated: February 23, 2021                           SEILER EPSTEIN LLP
18                                                           /s/ George M. Lee
19                                                           George M. Lee

20                                                           Attorneys for Plaintiffs
21
22        Dated: February 23, 2021                           SHUTE, MIHALY & WEINBERGER LLP

23                                                           /s/ Matthew D. Zinn
                                                             Matthew D. Zinn
24
25                                                           Attorneys for Defendants County of Alameda,
                                                             Gregory J. Ahern, and Nicholas Moss
26
27   //
28
     //
                                                         3
                   STIPULATION AND PROPOSED SCHEDULING ORDER | CASE NO. 4:20-cv-02180-JST
               Case 4:20-cv-02180-JST Document 93 Filed 02/23/21 Page 4 of 4




 1                                                   ORDER
 2          The above parties having stipulated, and good cause appearing, the Court hereby orders that
 3   the parties’ discovery, dispositive motions, pretrial conference and trial schedules as set forth above
 4   are hereby adopted and ordered.

 5          The final pretrial conference shall be held on Friday, May 6, 2022, at 2:00 p.m. in Courtroom

 6   6, Second Floor, Oakland. All deadlines set forth in this Court’s STANDING ORDER FOR CIVIL BENCH

 7   TRIALS shall apply.

 8          A bench trial shall commence before this Court on Monday, May 23, 2022, at 8:30 a.m. in

 9   Courtroom 6, Second Floor, Oakland.

10          SO ORDERED.

11   Dated: _______________________                               _________________________________
                                                                  HON. JON S. TIGAR
12                                                                UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                         4
                 STIPULATION AND PROPOSED SCHEDULING ORDER | CASE NO. 4:20-cv-02180-JST
